Citation Nr: 1618970	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967; October 1972 to October 1976; and intermittent periods in the Army National Guard from 1979 to 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is of record.

This case was before the Board in February 2012, at which time the issues of service connection for a psychiatric disability, including PTSD and headaches was remanded for further development.  An April 2013 rating action granted service connection for PTSD, which is a full grant of the benefits sought with regard to that matter.  

FINDING OF FACT

In a November 2015 motion to withdraw appeal, the Veteran's representative expressed the Veteran's desire to withdraw the appeal of entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim of entitlement to service connection for headaches, to include as secondary to service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204.

In November 2015, noting the June 2013 Appeals Satisfaction Notice, the Veteran's representative submitted a motion expressing the Veteran's desire to withdraw his pending appeal of entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.  See November 2015 Motion to Withdraw Appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


